Citation Nr: 1531643	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-18 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran and his son testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file and reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  In May 2015, the Veteran submitted additional photographic evidence.  He did not waive the right to initial consideration of this evidence by the agency of original jurisdiction (AOJ).  Regardless, the Veteran's substantive appeal was filed in June 2013, and 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal, where the substantive appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).   Thus, the Board will consider all relevant evidence.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for a skin disability as a result of exposure to herbicides.  A June 2012 VA treatment record noted dermatitis, not otherwise specified (NOS) and indicated that such was probably acne vulgaris.  A March 2013 VA treatment record assessed dermatitis on head and an April 2013 VA treatment record assessed folliculitis on scalp.  Additionally, in various statements associated with the record and in April 2015 testimony the Veteran has asserted his skin symptoms onset and persisted since his service in Vietnam.

VA will provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A VA compensation examination has not yet been afforded to the Veteran in connection with his claim for entitlement to service connection for a skin disability. 

Although the Veteran has not been diagnosed with a recognized disability that may be presumptively associated with exposure to herbicide agents, a veteran is not precluded from presenting evidence that a claimed disability is due to or the result of herbicide exposure to alternatively show entitlement to service connection on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board finds that the Veteran did have service in Vietnam and is presumed to have been exposed to herbicide agents.  Thus, the Board finds that it necessary to remand this claim to schedule the Veteran for a VA examination and to request an etiological opinion to include consideration of exposure to herbicide agents by the prospective examiner.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

Finally, in April 2015 testimony, the Veteran referenced VA treatment from the Northwest Metro VA Clinic located in Ramsey, Minnesota, which is part of the Minneapolis VA Health Care System.  VA treatment records from the Northwest Metro VA Clinic dated in June 2012, September 2012, March 2013, and April 2013 have been associated with the record but do not appear to be comprehensive.  Thus, on remand, VA treatment records, from the Minneapolis VA Health Care System, to include the Northwest Metro VA Clinic and all additional associated outpatient clinics, should be associated with the record (excluding June 2012, September 2012, March 2013, and April 2013 records already of record).  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from the Minneapolis VA Health Care System, to include the Northwest Metro VA Clinic and all additional associated outpatient clinics (excluding June 2012, September 2012, March 2013, and April 2013 records already of record), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any skin disability, to include dermatitis, NOS, acne vulgaris and folliculitis, diagnosed proximate to or during the pendency of the claim.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

With respect to any skin disability present during the pendency or proximate to this claim, (including dermatitis, NOS, acne vulgaris and folliculitis), the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability, was incurred in or was caused by the Veteran's active service. 

In rendering the requested opinion, the examiner should specifically consider the Veteran's presumed exposure to herbicide agents such as Agent Orange and the Veteran's lay statements of continuity of symptomology.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




